Citation Nr: 0813977	
Decision Date: 04/28/08    Archive Date: 05/08/08

DOCKET NO.  02-02 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, including as secondary to a left knee disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The veteran served on active military duty from October 1980 
to April 1984, with three months and six days of service in 
the reserves.

The appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.

In August 2006, the Board remanded these matters to the RO 
via the Appeals Management Center (AMC) for additional 
development and readjudication.  After accomplishing further 
action, the AMC continued the denial of the veteran's claims 
(as reflected in a January 2008 supplemental statement of the 
case) and returned these matters to the Board.

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) is applicable to this 
appeal.  

The veteran contends that he suffers from PTSD as a result of 
stressful events during his period of active service.  
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
See 38 C.F.R. § 3.304(f) (2007).

The veteran has alleged two principal stressors in service 
that caused his current PTSD.  The first is a confrontation 
with an Italian soldier in February 1984 while he was 
stationed in Italy.  In a statement submitted in March 2004, 
the veteran provided the names of three fellow soldiers and 
one VA counselor who might corroborate the incident.  He also 
stated that he had reported the incident to his sergeant and 
recorded it in his daily log.  The veteran did not mention in 
the March 2004 statement or elsewhere how the named fellow 
soldiers knew of the alleged stressor.  In July 2005, 
statements from two of these fellow soldiers were associated 
with the record.  Each of these soldiers described the 
incident and noted that it had affected the veteran greatly.  
Neither of these fellow soldiers alleged that they had 
witnessed the incident.  In May 2007, the identical 
statements were resubmitted to the Board, this time, the 
statements were notarized.

The veteran's second alleged stressor involves his guarding 
an anti-aircraft missile installation in Italy.  His service 
personnel records indicate that he was a security guard when 
assigned to the 1/47th USAAD in Mt. Calvarina, Italy.  The 
veteran has maintained that when stationed at that facility, 
his unit was under a constant threat of terrorist attacks 
from October 1982 to April 1984.  The veteran alleged that 
his assignment in Italy was very intense and stressful, as 
they were always anticipating a terrorist attack, were sleep 
deprived due to the way their shifts were assigned, and were 
often frightened by loud sirens that would sound during 
possible security breaches.  These conditions were 
corroborated by two of the veteran's fellow soldiers in their 
submitted statements.  The Board believes there is a 
reasonable possibility of verifying whether or not the 
veteran's unit, was in fact under constant threat of attack 
during the October 1982 to April 1984 period while he was 
stationed in Italy.

In September 2006, the RO send a request for verification of 
the veteran's claimed stressors.  In an undated response, the 
U.S. Army and Joint Services Records Research Center (JSRRC) 
indicated that the PTSD request had not been researched, as 
almost happened incidents are seldom verifiable.  It was 
further noted that the JSRRC will not attempt to research 
"almost happened" incidents unless it is indicated that the 
incident as reported and which unit would have recorded the 
event.  

The Board notes that further efforts consistent with the VA's 
duty to assist obligation are found to be necessary in order 
to assist the veteran in obtaining verification of the 
claimed in-service stressors leading to the onset of his 
claimed PTSD disability.  The veteran has provided his unit 
information, a specific date for the claimed confrontation 
with an Italian soldier on February 1, 1984, and indicated 
that he reported this incident to his security sergeant as 
well as recorded the incident in a daily log.  As for the 
veteran's second alleged stressor involving stressful 
conditions during his assignment guarding an anti-aircraft 
missile installation in Italy, the Board notes that the RO 
should request that the JSRRC research any three month period 
specified by veteran during his assignment for verification 
of the veteran's stressful working conditions, to include any 
threatened terrorist attacks as well as any investigation of 
security breaches that were deemed false alarms.  

Attention is called to VA Training Letter TL-07-02, ( 
Resources for Research of Posttraumatic Stress Disorder 
(PTSD) Stressors and the TL07-02 Enclosures: Verification of 
In-Service Stressors Using Available Resources and Appendix A 
(Identification of Basic Information PTSD Stressor 
Corroboration Research), dated March 7, 2007.  Effective 
August 9, 2007, a stressor verification site was also added 
to VA's "Rating Job Aids" webpage.  Development should be 
undertaken pursuant to instructions provided in the training 
letter.

However, the Board notes that stressor verification requires 
some specificity as to the dates the purported events 
occurred.  In this case, the veteran's statements concerning 
stressful incidents during service have been, in some 
instances, very broad.  In this regard, the Court has held 
that VA's duty to assist the veteran in developing the facts 
and evidence pertinent to a veteran's claim is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
The veteran and his representative are requested to provide 
any additional information concerning the claimed stressor 
incidents during active service, to include, if possible, 
specification of a three month time period during his Italian 
duty assignment from November 1982 to April 1984 when his 
unit had been threatened terrorist attacks or had any 
investigation of security breaches that were deemed false 
alarms. 

VA treatment records dated from 2003 to 2006 reflect that the 
veteran exhibited some PTSD symptoms and list diagnoses of 
PTSD.  In a February 2006 statement, a VA social worker 
listed an assessment of PTSD related to events during his 
duty assignment in Italy.  Upon remand, if an in-service 
stressor is verified, the veteran should be afforded a VA 
examination to assess whether he has PTSD due to a verified 
in-service stressor.

The veteran also contends that he suffers from a lumbar spine 
disability secondary to his service-connected left knee 
injury residuals. 

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310(a) (effective before and 
after October 10, 2006).  The Court has held that when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 
439 (1995).

In February 1998, the veteran provided a work history for a 
Social Security Administration claim, informing that he 
performed heavy construction work from August 1984 to 
December 1985; that he worked as a concrete laborer, from May 
1985 to November 1990; and that he worked as a 
shipper/receiver for a building materials company, which 
included loading and unloading trucks, from December 1990 to 
February 1994.  All this work was performed five days per 
week.

In March 1998, R.C.K., M.D., attributed most of the veteran's 
spine problems to past heavy labor work, including a lot of 
sheet-rock work, and other heavy labor including some that 
was overhead work.

The claims folders also contain January 2002 and October 2003 
letters from T>V>M>, M.D., another private physician, 
providing an opinion that chronic knee problems like the 
veteran's can cause an abnormal gait, which in turn may 
aggravate any chronic condition of the low back.  
Additionally, a submitted December 2002 letter from E.J.R., 
D.O., a chiropractor, included a finding of an eight 
millimeter leg length discrepancy, with the left leg shorter.  
The chiropractor also opined that the veteran's August 1981 
left knee injury caused his leg length discrepancy, and this 
leg length discrepancy in turn in part caused low back 
condition.

In March 2003, R.P.H., M.D., stated that while it was 
possible that current disability was related to self-reported 
in-service incidents, he could not state with any reasonable 
probability that the veteran had current neck or back 
disability due to in-service incidents.

An August 2004 statement from J.T.H., M.D., noted the 
veteran's lumbar pathology and attributed it to the left knee 
injury sustained in service.

Evidence of record contains opinions dated in April 2004 and 
May 2006 from A.A.S., M.D., a private physician, that it was 
more likely than not that the veteran's abnormal gait, 
possibly due to injured knees, aggravated his condition of 
the low back.  

While the veteran was afforded a VA examination in April 2004 
addressing his left knee and his spine, that examiner only 
addressed whether the veteran's left knee disorder caused his 
low back disorder, and not whether it aggravated the low back 
disorder. 

Pursuant to the August 2006 remand decision, the RO was to 
arrange for the veteran to undergo a VA orthopedic 
examination to address the nature and etiology of any current 
low back disorder.  The physician was instructed to note the 
veteran's history of significant heavy labor post service 
found to be contributing to his current back conditions as 
well as the veteran's history of various subjective 
complaints of symptoms, particularly of the left knee and 
lower extremities generally, for which no objective cause 
could be found.  The physician was asked to consider the 
opinions provided by private medical practitioners and VA 
treatment providers and provide an opinion indicating whether 
it is at least as likely as not (50 percent or greater 
probability) that the veteran's current low back disorder was 
aggravated (permanently increased in severity) by his 
service-connected left knee disorder.

In an August 2006 VA examination report, a VA physician noted 
that the veteran worked in construction as a laborer after 
separation from the military and gradually transitioned into 
lighter and lighter duty.  The veteran reported that since 
1996, he has only worked 2 1/2 hours a day driving a Meals on 
Wheels vehicle.  The VA physician listed a diagnosis of 
degenerative disc disease and spondylosis of the lumbar spine 
with transient radiculopathy.  Thereafter, the examiner 
simply opined that the veteran's low back disorder was not 
due to or related to his service-connected left knee injury. 

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Unfortunately, the August 2006 VA examination is 
inadequate for use as a basis to determine whether the 
veteran's claimed lumbar spine disability is aggravated by 
his service-connected left knee disability.  The examiner did 
not provide a complete opinion as requested in the August 
2006 Remand, as he did not discuss whether the veteran's 
current low back disorder was aggravated by his service-
connected left knee disorder and did not provide any 
rationale for his opinion that the veteran's low back 
disorder was not related to his service-connected left knee 
injury.  More importantly, the examiner failed to provide 
adequate explanation or discussion concerning the numerous 
contradictory medical opinions of record that clearly 
identified a relationship between the veteran's claimed 
lumbar spine disability and his service-connected left knee 
injury residuals.  See Vazques-Flores v. Peake, 22 Vet.App. 
37 (2008); see also McClendon v. Nicholson, 20 Vet. App. 79 
(2006).  Thus, while the Board regrets the additional delay 
in this case, for the reasons discussed above, the case must 
be returned to the AMC/RO to secure an adequate medical 
opinion that complies with the Board's August 2006 Remand.

In view of the foregoing, the Board finds that further 
examination of the veteran is necessary.  See 38 C.F.R. § 
5103A (West 2002); 38 C.F.R. § 3.159 (2007).  The appellant 
is hereby notified that it is his responsibility to report 
for any examination and to cooperate in the development of 
the case, and that the consequences of failure to report for 
a VA examination without good cause may include denial of the 
claim.  See 38 C.F.R. §§ 3.158, 3.655 (2007).

The RO should also obtain and associate with the claims file 
all outstanding VA records.  The claims file reflects that 
the veteran has received medical treatment from the VA 
Medical Center (VAMC) in Manchester, New Hampshire; however, 
as the claims file only includes records from that facility 
dated up to January 2006, any additional records from that 
facility should be obtained.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992)

Accordingly, in view of the foregoing discussion, the case is 
REMANDED for the following actions:

1.  The AMC/RO should contact the veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the veteran for his claimed 
lumbar spine and PTSD disabilities since 
January 2006.  Of particular interest are 
any Manchester VAMC outstanding records 
of evaluation and/or treatment of the 
veteran's lumbar spine and PTSD 
disabilities, for the period from January 
2006 to the present.  After the veteran 
has signed the appropriate releases, 
those records not already associated with 
the claims folder, should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
veteran, a notation to that effect should 
be inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  The AMC/RO should arrange for the 
veteran to undergo a VA medical 
examination.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician.  Following examination of the 
veteran, a review of the claims folder, 
and applying sound medical principles, 
the physician is requested to provide a 
clear opinion as to whether it is at 
least as likely as not (50 percent or 
greater probability) that the veteran's 
current low back disorder was aggravated 
(permanently increased in severity) by 
his service-connected left knee disorder.

The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed.  The 
conclusions of the examiner should 
reflect review and the discussion of 
pertinent evidence, including the 
numerous contradictory medical opinions 
of record concerning the relationship 
between the veteran's claimed lumbar 
spine disability and his service-
connected left knee injury residuals.

3.  The AMC/RO should contact the veteran 
and request additional details regarding 
the veteran's claimed stressors, to 
include as many specifics as to the unit 
he was assigned to, and any important 
dates, events, places, etc., that he may 
recall regarding the three-month time 
period during his Italian duty assignment 
from November 1982 to April 1984 when his 
unit had been threatened terrorist 
attacks or had any investigation of 
security breaches that were deemed false 
alarms.

4.  Additional development regarding the 
claimed in-service stressors should be 
undertaken pursuant to VA Training Letter 
07-02, as well as employing the stressor 
verification site added to VA's "Rating 
Job Aids" webpage on August 9, 2007.  
Thereafter, if further development is 
required, this REMAND, copies of the 
veteran's DD Form 214, service personnel 
records, and any stressor statement 
submitted, should be sent by the RO to 
the U.S. Army and Joint Services Records 
Research Center (JSRRC) (formerly U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR)).  JSRRC should 
be requested to make an attempt to verify 
the veteran's duties as a security guard 
in the 1/47th USAAD while stationed at 
Mt. Calvarina, Italy, between November 
1982 to April 1984, whether his unit was 
in fact under constant threat and/or 
anticipation of terrorist attack during 
any intervals while he was stationed in 
Italy, and whether there is documented in 
unit records the confrontation incident 
between the veteran and an Italian 
soldier in February 1984, as alleged.  As 
fellow soldiers, by their submitted 
statements, alleged they were stationed 
with the veteran at Mt. Calvarina, their 
assignment to the veteran's unit should 
also be verified.  If unable to provide 
such information, JSSRC should be asked 
to identify the agency or department that 
may provide such information and follow-
up inquiries should be conducted 
accordingly.

5.  Following receipt of additional data 
from the National Personnel Record Center 
(NPRC), JSRRC, and/or any additional 
source, as well as the completion of any 
additional development suggested by the 
any of the aforementioned organizations, 
the RO must prepare a report detailing 
the nature of any in-service stressful 
event(s), verified by the data on file.  
The report and/or determination relating 
to each of the foregoing must then be 
added to the claims file.

6.  Thereafter, and only if one or more 
in-service stressors that has been 
verified, the veteran is to be afforded a 
VA medical examination by a physician in 
the specialty of psychiatry.  The purpose 
of such examination is to ascertain the 
nature and etiology of the veteran's 
claimed PTSD.  The veteran's claims 
folder in its entirety is to be furnished 
to the psychiatrist for use in the study 
of this case.  Such examination is to 
include a review of the veteran's history 
and current complaints, as well as a 
comprehensive mental status evaluation.  
Any indicated diagnostic studies, 
including psychological testing, must 
also be accomplished if deemed warranted 
by the psychiatrist. All established 
psychiatric diagnoses are then to be 
fully set forth.

It is requested that the psychiatrist 
offer an opinion, with full supporting 
rationale, as to whether the veteran has 
PTSD meeting the criteria of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders 
(4th ed. 1994), and, if so, whether it is 
at least as likely as not that the 
veteran's PTSD is the result of any 
verified in-service event(s).  Such 
discussion must include the examiner's 
opinion as to the presence or absence of 
linkage between current symptoms of the 
veteran and any verified stressor(s).  
For each identified current psychiatric 
disorder other than PTSD (if any), the 
psychiatrist should also offer an 
opinion, with full supporting rationale, 
as to whether is it at least as likely as 
not that the disorder developed in 
service or is otherwise causally related 
to service.

7.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

8.  The AMC/RO must review the claims 
file and ensure that there has been full 
compliance with all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2007), and 
that all appropriate development has been 
completed (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

9.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



